I dissent, and think that the judgments should be affirmed. My views on the subject are fully expressed in my dissenting opinion in the Stockton case, ante, p. 313, [83 P. 59], and under those views the franchises involved in these cases were properly assessable at the principal place of business of the corporations, which is the city and county of San Francisco.
Henshaw, J., being disqualified, Justice Cooper, one of the justices of the district court of appeal for the first appellate district, participates herein pro tempore, pursuant to section 4 of article VI of the supplement of the constitution.
Rehearing denied. *Page 334